                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                            NO. 4:20-CR-83-FL-2



UNITED STATES OF AMERICA


                                                            ORDER
                       v.


BOAH CRAVEN




      This matter is before the Court on the Defendant’s motion to continue

arraignment in the above captioned matter. For good cause shown, the motion is

GRANTED and the arraignment in the matter is continued until

______________________________.

      The period of time occasioned by this continuance is excluded from Speedy

Trial Act calculations on the grounds that the ends of justice served by this

continuance outweigh the best interest of the public and the defendants in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A).



      This the _____ day of ______________, 2021.



                                            ___________________________
                                            The Honorable Louise Wood Flanagan
                                            United States District Judge



        Case 4:20-cr-00083-FL Document 60-1 Filed 01/27/21 Page 1 of 1
